Citation Nr: 1424502	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-47 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.   Entitlement to service connection for a right shoulder or arm disorder, to include as secondary to the service-connected left shoulder disability.  

2.  Entitlement to service connection for a neck disorder, to include as secondary to the service-connected left shoulder disability.

3.  Entitlement to a rating in excess of 20 percent for the service-connected left shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2013 and January 2014, the Board remanded these issues for further development.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).  

The issue of entitlement to service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current neck pain and cervical spine disorder were not caused or aggravated by his service-connected left shoulder disability; arthritis was first diagnosed and symptoms first manifested many years after service; and, the current disability was not otherwise incurred or aggravated by disease or injury in service.

2.  The Veteran's left shoulder disability has manifested by pain and other symptoms resulting in limited motion of the arm to more than 25 degrees from the side, including during flare-ups, with no ankylosis or humeral impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder, to include as secondary to the service-connected left shoulder disability, are not met.  38 U.S.C.A. §§ 1112, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.310 (2013).  

2.  The criteria for a rating in excess of 20 percent for the left shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019-5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice for his service connection and increased rating claims in an August 2009 letter, prior to the initial adverse adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the RO obtained the Veteran's service treatment records, and requested copies of all identified post-service VA and private medical records.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  The Board requested copies of any medical or disability records from the Social Security Administration, but received a response that no records were available; the Veteran was notified of this outcome in June 2011.  The AOJ requested the Veteran in April 2013 to provide a release for any outstanding records concerning his claimed disorders, and obtained outstanding VA treatment records, including physical rehabilitation records.  As noted in the April 2013 remand, he was scheduled for a VA physical therapy consult for the shoulder on November 19, 2009; although there is no such record in the file, the evidence includes treatment records through 2013, and the Veteran was noted to have missed a November 19, 2009, VA optometry consult appointment.  Prior records also noted that he was a no show for physical therapy appointments for the shoulder.  See Virtual VA records received 5/9/13 (at 468, 471); VBMS April 2008 VA exam (at 1) and medical treatment records received 1/16/10 (at 55).  

The Veteran has not argued that any pertinent VA records remain outstanding, and it appears that the complete records were obtained.  He also identified private treatment from Dr. Grant with the Cleveland Clinic, and records were received from that provider in January 2009 and August 2013.  To the extent that there may be any other outstanding records, the Veteran has not authorized VA to obtain them.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the claimant has a responsibility to cooperate with VA's duty to assist in developing the pertinent facts and evidence for a claim).  VA made adequate attempts to obtained records.

The Veteran was afforded a VA examination in January 2010, with a February 2010 addendum; he did not appear for an examination scheduled in May 2013; and he was again afforded a VA examination in March 2014, as directed in prior remands.  See 38 C.F.R. § 3.159(c).  There is no argument that the most recent VA examination report or opinions are inadequate, and the examination was in substantial compliance with prior remand directives for the left shoulder and neck.  With regard to increased rating, the examiner stated that there was likely additional limitation of motion due to pain during flare-ups, and explained why he could not provide a degree of additional range-of-motion loss without speculation.  Moreover, the other evidence of record is adequate to determine the degree of likely additional functional impairment during flare-ups or with repetitive use.  Therefore, this remand directive was substantially completed, and no further examination or opinion is needed.  Further, although the last VA treatment records in the claims file are dated in May 2013, there is no indication that the available evidence, to include the March 2014 VA examination, does not accurately show the disability level.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claims decided herein.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  The Veteran will not be prejudiced by a decision.


II.  Analysis

Service connection for neck disorder

The Veteran and his representative contend that his current neck disorder is secondary to his service-connected left shoulder disability.  They essentially argue that his neck disorder is due to overuse and compensation for the left shoulder.  See, e.g., August 2009 claim, representative arguments in appellate briefs.

Direct service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service; if the disability was first diagnosed after discharge, the pertinent evidence must show that it was incurred as a result of service.  38 U.S.C.A. §§ 1113(b), 1131; 38 C.F.R. § 3.303(a),(d).  

Direct service connection generally requires evidence showing: (1) existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under certain circumstances, lay statements will be competent and sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Certain listed chronic diseases, including arthritis, will be presumptively granted service connection if the disease manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service for a listed chronic disability.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

With certain limitations, service connection will be granted on a secondary basis for a disability that is proximately caused or aggravated (meaning permanently worsened beyond its natural progression) by a service-connected condition.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

Here, available medical records show complaints of neck pain since 2008 and a diagnosis of spondylosis or arthritis, as detailed below.  See VBMS non-government medical records received 9/1/09 (at 15, 19) and 8/12/13 (at 28), 1/10 exam report (at 1, 4), medical records received 1/16/10 (at 66), 3/14 exam report (at 1-2); Virtual VA records received 5/9/13 (at 384-87, 472, 734).  The Veteran complained of pain and tightness with all cervical spine movements in a February 2008 VA record, and vague or diffuse neck pains in an October 2009 VA record.  In an August 2009 private record, the Veteran reported pain in the cervical spine for the past year, stating that his pain first began in this area when he was a security officer.  The provider diagnosed cervical spine pain and arthritis.  At the time of an April 2008 VA examination, the Veteran reported working as a security officer for seven years (or since approximately 2001).  See VBMS examination report (at 1).

In the Veteran's August 2009 claim, he asserted that his left shoulder was now affecting his neck.  Thereafter, during a January 2010 VA examination, with February 2010 addendum report, the Veteran reported onset of neck pain "for quite a number of years," with no specific injury or trauma, and stated that it was gradually getting worse over time.  X-rays at that time showed spondylosis or arthritis, and the examiner diagnosed cervical strain with arthritis.  In a September 2010 VA treatment record, the Veteran complained of right-sided neck pain for four days.  He had palpable muscle spasm in the right side of the neck, and he was advised to "avoid bad habits like sleeping in a chair" and changing pillows.  

Other VA and private treatment records from 2010 to 2013 showed no specific complaints referable to the neck.  During the March 2014 VA examination, the Veteran reported that his current neck pain began approximately 5-6 years earlier (or around 2008) with no injury, and was worse with lifting and repetitive movements.  

The March 2014 VA examiner diagnosed current cervical arthritis.  The examiner opined that the Veteran's current arthritis of the neck was less likely than not caused by or aggravated by his service-connected left shoulder disability but, rather, was more likely than not related to normal age progression, deconditioning, and past occupations in carpentry, landscaping, and currently in security.  The examiner further explained that the Veteran's x-rays showed spondylosis, and that the main cause of this condition is normal aging.  See VBMS report (at 1-2, 5-6).

The Veteran's representative argued in September 2013 and April 2014 that neck problems such as arthritis may cause pain in the shoulders or arms, and that for this reason, medical providers will frequently look for a neck disorder when there is pain in the shoulder, especially if there is pain in the neck and shoulder.  The representative provided hyperlinks to several internet articles that generally state this proposition.  One of the articles also indicates that cervical spine disorders including spondylosis or arthritis may be the result of "injury or age-related disk degeneration."  See http://www.everydayhealth.com/neck-pain/neck-shoulder-pain.aspx.  This is consistent with the March 2014 VA examiner's opinion and rationale concerning the neck; however, the arguments by the Veteran's representative and the information contained in these websites do not support the opposite conclusion, i.e., that a shoulder disorder may cause or aggravate a neck disorder.  As such, this does not support the Veteran's claim for service connection.

There is no other medical evidence or opinion of record to show causation or aggravation of the Veteran's neck disorder by his service-connected left shoulder disability.  As lay witnesses, the Veteran and his representative are not competent to offer an opinion as to the cause of his current neck problems, to include whether they are caused or aggravated by other service-connected disability.  Rather, these questions require interpretation of the medical evidence and medical training or expertise due to the complex nature of the involved musculoskeletal and neurological systems, especially since the Veteran has consistently reported that his chronic neck symptoms began many years after service.  Jandreau, 492 F.3d 1372.

In sum, the more probative evidence does not establish that the Veteran's current neck disorder was proximately caused or aggravated by his service-connected left shoulder disability.  Therefore, service connection is not warranted on a secondary basis.  See 38 C.F.R. § 3.310.  Although not argued by the Veteran, the Board has also considered whether service connection for a neck disorder is warranted on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Concerning direct service connection, the Veteran's service treatment records show treatment for complaints concerning the neck in March 1981; however, such complaints were noted to be related to lymph nodes or a viral infection.  See VBMS service treatment records received 1/12/10 (at 44, 51, 118-23).  There was no diagnosed neck disorder in service, or arthritis within one year after service.  

Further, the Veteran has not claimed to have continuous neck symptomatology since service.  Rather, he has generally reported that his persistent and recurrent neck pain developed more recently, or many years after service, such as in the 2008 and 2009 treatment records and during the 2014 VA examination.  Although the Veteran reported onset of neck pain "for quite a number of years" in the January 2010 VA examination, this statement was made for the purposes of his VA benefits claim and his inconsistent with the other evidence of record, including multiple statements for treatment purposes and his subsequent statement during the March 2014 VA examination that his pain began only 5-6 years earlier.  Therefore, the statements in the January 2010 have low probative value, are not credible, and are outweighed by the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); see also Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).

There is no other argument or indication that the Veteran's current neck disorder first manifested during or within one year after service, or was otherwise incurred as a result of service.  The Board acknowledges that a June 1999 VA treatment record noted that an April 1999 cervical spine MRI showed mild disc degeneration at multiple levels with no evidence of herniation in the cervical spine, and significant foraminal or spinal stenosis.  Nevertheless, the Veteran did not report any neck symptoms at that time; rather, he complained of pain in the shoulders and arm.  See VBMS medical records received 11/9/99 (at 6-7).  This would be consistent with the medical articles submitted by the Veteran's representative indicating that providers will frequently examine the neck upon complaints of shoulder pain.  

Moreover, the disc degeneration shown in 1999 was many years after the Veteran's discharge from service in 1981, and he has not claimed to have a prior treatment or diagnosis, or any persistent cervical spine symptoms before 2008, as shown by the more probative evidence as discussed above.  Additionally, the March 2014 examiner noted that there was no evidence of a neck condition in service, and there were no x-rays in 1982 to show arthritis within one year after service.  See VBMS report (at p. 6).  Therefore, direct service connection is not warranted for the neck, to include on a presumptive basis or from continuity of symptomatology.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Walker, 708 F.3d at 1338-40.  

For the above reasons, the preponderance of the evidence is against service connection for a current neck disorder, to include on a secondary basis.  Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply.  As such, the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Increased rating

The Veteran's left shoulder has been rated as 20 percent disabling effective since January 1995.  He previously sought a higher rating on several occasions, with the last claim prior to the instant appeal being denied in May 2008.  He filed another claim for increased rating in August 2009, leading to the current appeal.  The Veteran contends that he has a "frozen" left shoulder, with chronic shoulder pain and limited motion that is worse with repetitive lifting.  He also reports frequent pain radiating into the left arm and neck.  See, e.g., VBMS claim and exam reports.

VA's percentage ratings are based on specific criteria in diagnostic codes related to the average impairment of earning capacity, and the primary concern for the Veteran's increased rating claim is his present level of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran's left shoulder disability is currently characterized as bursitis/ periarthritis and rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5019-5201, for bursitis with resulting limitation of motion of the arm.  See 38 C.F.R. § 4.27 (explaining hyphenated codes).  A Note after DC 5019 provides that bursitis will be rated based on limitation of motion of the affected parts.  38 C.F.R. § 4.71a.

As the Veteran is right-hand dominant, the left shoulder is his minor side.  See C.F.R. § 4.69.  For the minor shoulder, a rating of 20 percent is assigned for limitation of motion to midway between the side and shoulder level, or limitation of motion at shoulder level.  For a higher rating of 30 percent for the minor side, there must be motion limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

When evaluating disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain or other factors, including greater limitation of motion due to pain on use such as during flare-ups.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain alone does not constitute functional loss, and painful motion alone does not constitute limited motion for rating under diagnostic codes for limitation of motion; however, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Mitchell, 25 Vet. App. 32.

Here, the Veteran has reported constant, severe left shoulder pain or tenderness measured at a level of 8 or higher when not taking pain medications.  There was also occasional swelling, crepitus on movement, and guarding.  Mild atrophy of the left shoulder was noted on one occasion in June 2009, and reduced shoulder strength was noted in October 2009; however, subsequent strength testing was normal, such as in March 2014.  Further, the Veteran indicated in a May 2009 VA treatment record that he exercised every day and his shoulder pain was worse when he did not exercise.  An October 2009 VA treatment record noted reduced left grip strength, but stated that shoulder pain should not affect grip strength during the types of testing administered, and the results demonstrated poor effort and/or generalization or embellishment of the Veteran's symptoms.  See, e.g., VBMS examination reports, medical records received 1/16/10 (at 54), and non-government medical records received 9/1/09 (at 3, 7); Virtual VA records received 5/9/13 (at 130, 315, 471-73).  Although the Veteran reported in October 2009 that he was considering left shoulder surgery, he subsequently denied any shoulder surgery, including in March 2014, and there are no medical records of surgery.  

Despite the above symptoms, the Veteran retained significant functional use of the left shoulder.  Normal range of motion for the shoulder is 0 to 180 degrees of flexion (forward elevation) and abduction (sideways elevation), and 0 to 90 degrees of external and internal rotation, or rotating the forearm up and down, respectively, when holding the arm at shoulder level.  See 38 C.F.R. § 4.71a, Plate I.  Testing and lay descriptions that are most relevant to the appeal period are consistent with major or significant limitation from these normal ranges, as asserted by the Veteran.  

In particular, the Veteran has consistently reported difficulty performing overhead activities, or raising his shoulder above shoulder level, due to pain, with more difficulty after repeated lifting.  He was also noted to have difficulty removing his shirt in 2009.  These lay descriptions are consistent with range of motion testing during the appeal period, which showed left shoulder and arm flexion limited to anywhere from 35 degrees to 90 degrees (shoulder level) or above; and abduction limited to anywhere from 40 to 90 degrees (shoulder level) or above.  These measurements included the level at which there was additional limitation due to pain.  The Veteran also had limited rotation, or was unable to rotate his shoulder internally or externally, due to pain (which involves holding the arm at shoulder level).  See VBMS non-government medical records received 9/1/09 (at 3, 7), medical records received 1/16/10 (at 24-25, 54-55), 1/10 exam report (at 1, 3, 6), 3/14 exam report (at 8-14); Virtual VA records received 5/9/13 (at 468, 471-73).

The lower end range of motion measurements are consistent with the March 2014 VA examiner's statement that the Veteran would likely have significantly limited function and decreased range of motion during flare-ups or with repeated use over a period of time due to pain, when compared with the range of motion findings during that exam of flexion and abduction with painful motion beginning at 90 degrees, and internal and external rotation with beginning at the extremes of 90 degrees.  The March 2014 examiner could not provide the degree of additional range of motion loss during such episodes without resorting to pure speculation because the Veteran was not examined during such a flare-up.  See VBMS report (at 13).

Nevertheless, the range of motion testing and lay descriptions by the Veteran, as summarized above, show the degree of functional impairment due to pain or other factors during such episodes of flare-ups or after repeated use.  In particular, he retained range of motion of the left shoulder and arm to above 25 degrees from the side, even during periods of flare-ups or after repetitive use.  As such, the Veteran does not meet the criteria for a rating in excess of 20 percent based on limitation of motion of the left (minor) arm.  See 38 C.F.R. §§ 4.69, 4.71a, DC 5201; Mitchell, 25 Vet. App. 32.  Although the Veteran complained of pain at rest and had pain throughout some ranges of motion, pain alone does not warrant a higher rating; rather, there must be additional functional loss as a result of such pain.  Id.  

There is also no evidence of impairment of the humerus of loss of head, nonunion, or fibrous union (DC 5202), or ankylosis of scapulohumeral articulation (DC 5200) of the Veteran's left shoulder, as otherwise required for a rating in excess of 20 percent for the shoulder on the minor side.  See 38 C.F.R. § 4.71a.  The Veteran contends he has a frozen shoulder, and a VA provider indicated there may be "some degree of frozen shoulder" in October 2009.  See Virtual VA records received 5/9/13 (at 473).  Nevertheless, the Veteran retained range of motion of the shoulder and there were no findings of ankylosis at that time or otherwise; therefore, there is no ankylosis for VA rating purposes.  Further, the Veteran's left shoulder is already assigned the maximum available rating based on bursitis/arthritis of 20 percent.  See 38 C.F.R. § 4.71a, DC 5019 (bursitis) and Note, DC 5003 (arthritis).  

The evidence does not more nearly approximate the criteria for the next higher rating under any potentially applicable rating code.  See 38 C.F.R. § 4.7; Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Therefore, a rating in excess of 20 percent is not warranted for the left shoulder.  The Veteran's pain and limited function is contemplated under the current rating under DC 5201; therefore, to assign a separate rating under another diagnostic code for the same symptomatology would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  Staged ratings are not warranted, as the Veteran's left shoulder symptomatology remained relatively stable throughout the appeal, and any increases in severity were not sufficient for a higher rating as discussed above.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Extra-schedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has had left shoulder pain or tenderness, with resulting limitation of motion of the left shoulder and arm, including during flare-ups after repetitive use.  There was also occasional swelling, crepitus on movement, guarding, mild atrophy on one occasion, and reduced shoulder on one occasion, but with subsequent normal strength testing.  An October 2009 VA treatment record also noted reduced left grip strength, but stated that shoulder pain should not affect grip strength during the types of testing administered, and the results demonstrated poor effort and/or generalization or embellishment of the Veteran's symptoms.  See, e.g., VBMS exam reports and non-government medical records received 9/1/09 (at 3,7); Virtual VA records received 5/9/13 (at 468, 471-73).  In sum, the Veteran's left shoulder symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, and it is not an exceptional or unusual disability picture.  To the extent that any symptoms may not be contemplated, there is no indication of marked interference with employment or frequent hospitalizations due to the left shoulder.  Rather, the Veteran has worked as a security officer throughout the appeal period, which requires typing but little or no overhead work.  See, e.g., VBMS non-government medical records received 9/1/09 (at 3, 7).  The interference with his employment is contemplated by the assigned rating.  See 38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (discussing the three-pronged analysis to determine if extra-schedular referral is necessary under § 3.321).  

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised, as the Veteran has been employed throughout the appeal period.  There is no indication of marginal employment or unemployability due to service-connected disability.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The preponderance of the evidence is against a rating in excess of the currently assigned rating for the Veteran's left shoulder disability.  As such, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 C.F.R. § 4.3.


ORDER

Service connection for a neck disorder, to include as secondary to the service-connected left shoulder disability, is denied.

A rating in excess of 20 percent for the left shoulder disability is denied.


REMAND

The Veteran previously claimed that his right shoulder disorder was directly related to service, and he now claims that it is secondary to his service-connected left shoulder disability.  He contends that his right shoulder disorder gradually worsened over the years due to overuse to compensate for his left shoulder disability.  

Service treatment records showed treatment for the right shoulder in May 1979 for pain possibly due to excessive lifting, diagnosed as soft tissue injury, but no subsequent complaints.  See VBMS service records received 1/12/10 (at 13-14).  

During the January 2010 and March 2014 VA examinations, the Veteran reported in that his right shoulder pain that gradually developed over the last several years from overuse, with no specific injury, or since around 2008 or 2009.  See VBMS 1/10 exam report (at 3) and 3/14 exam report (at 8).  Nevertheless, X-rays were conducted for both shoulders as early as an August 1988 VA examination due to complaints of pain.  Thereafter, a February 1995 VA examiner diagnosed chronic subacromial bursitis of the right shoulder with limitation of motion and arthritis, although X-rays were again interpreted as normal.  In a March 1995 VA treatment record, the Veteran was noted to have bilateral shoulder impingement with pain.  He continued to complain of bilateral shoulder pain, including in May 1997 when he was noted to have bursitis.  Shoulder X-rays conducted by VA in December 2007 showed hypertrophic changes of the right acromioclavicular joint.  See VBMS 9/88 exam report, 5/97 correspondence and VA vocational rehabilitation authorization, medical records received 3/22/95 (at 5, 7), 3/12/04, 11/9/99, 1/16/10.

The Board previously found the January 2010 VA examiner's etiology opinion to be inadequate for lack of a rationale and complete opinion.  The March 2014 VA examiner opined that the Veteran's current right shoulder disorder was less likely than not caused by or aggravated by his left shoulder disability but, rather, was more likely than not related to normal age progression, deconditioning, and past occupations in carpentry, landscaping, and currently in security.  The examiner also opined that the current right shoulder disorder did not have its onset and was not otherwise related to service, reasoning that there was no diagnosis or treatment in service for a right shoulder condition.  See VBMS report (at 8).  

The March 2014 examiner's opinions do not appear to have considered all pertinent evidence, as there was, in fact, treatment for the right shoulder in service in 1979.  Further, it is unclear if the examiner considered the evidence of complaints and treatment for a right shoulder disorder prior to 2008, as he only referred to a diagnosis of arthritis as of 2008-2009 and the Veteran's report of symptoms for approximately five years.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (an adequate VA examination considers the relevant history, describes the disability in sufficient detail, and provides a rationale to support the conclusions or opinions).  Therefore, the opinion remains inadequate, and the prior remand directive was not substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file, including a copy of this remand, to the March 2014 examiner, or another appropriate examiner if that individual is unavailable, for an addendum.  Review of the file should be noted.  

The examiner should respond to the following:

(a)  State whether it is at least as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed right shoulder disability was caused by the Veteran's service-connected left shoulder disability.

(b)  If not, is it at least as likely as not that the currently diagnosed right shoulder disability was aggravated (permanently worsened beyond its normal progression) by the service-connected left shoulder disability?  

If aggravation is found, identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the right arm or shoulder disorder by the service-connected left shoulder disability.

(c)  If the above answers are negative, is it at least as likely as not that the current right shoulder disorder had its onset during or is in any way related to the Veteran's service?  

(d)  Did the current arthritis of the right shoulder at least as likely as not manifest to a degree of at least 10 percent, to include based on painful motion, within one year after active duty service (or by September 1982)?

(e)  In responding to all above the above, the examiner must provide a complete rationale for any opinion offered, based on all pertinent evidence.  In particular, the examiner should consider the evidence of treatment in service for the right shoulder in 1979, and the Veteran's complaints and treatment concerning the right shoulder from as early as 1988.  

The Veteran's lay statements as to the onset and timing of his symptoms must be considered.  The Veteran's statements cannot be rejected due solely to a lack of corroborating medical evidence.  If the examiner chooses to reject the Veteran's statements, he/she should provide a reason for doing so.

If the examiner is unable to provide any requested opinion without resort to speculation, he/she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


